Exhibit 10.1

FIRST AMENDMENT TO
Amended and Restated Credit AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of May 14, 2010, is among Saratoga Resources, Inc., a Texas corporation
(“Saratoga”), Harvest Oil & Gas, LLC, a Louisiana limited liability company,
(“HOG”), The Harvest Group LLC, a Louisiana limited liability company, (“THG”),
Lobo Operating, Inc., a Texas corporation, (“Lobo”), and Lobo Resources, Inc., a
Texas corporation, (“LRI”), (Saratoga, HOG, THG, Lobo and LRI are collectively
referred to as, “Borrowers”), Wayzata Investment Partners LLC, a Delaware
limited liability company in its capacity as successor administrative agent
(“Administrative Agent”), and the Lenders signatory hereto (collectively, the
“Lenders”).

RECITALS

WHEREAS, Borrowers and Macquarie Bank Limited (“Original Lender”) entered into
that certain Amended and Restated Credit Agreement dated as of July 14, 2008 (as
amended, supplemented or modified from time to time, including as amended by
this Amendment, the “Credit Agreement”).

WHEREAS, Borrowers filed voluntary petitions for relief under Chapter 11,
Title 11, United States Code, on March 31, 2009, in the United States Bankruptcy
Court for the Western District of Louisiana (the “Bankruptcy Court”), which
cases are being jointly administered under Case No. 09-50397 (the “Chapter 11
Case”).

WHEREAS, on February 11, 2010, Original Lender (i) assigned all of its right,
title and interest in and to the Obligations and the Loan Documents to Wayzata
Opportunities Fund, LLC and Wayzata Opportunities Fund II, L.P. (collectively,
the “Wayzata Lenders”), and (ii) resigned as administrative agent under the Loan
Documents.

WHEREAS, the Wayzata Lenders desire to appoint Wayzata Investment Partners LLC
as the successor administrative agent under the Loan Documents.

WHEREAS, in connection with Borrowers’ consummation of the plan of
reorganization in the Chapter 11 Case entitled “Third Amended Plan of
Reorganization as Jointly Proposed by the Debtors, Macquarie Americas Corp., and
the Official Committee of Equity Security Holders (as Modified as of March 31,
2010),” as such plan may be modified or amended from time to time, Borrowers
desire to amend, restate, modify and ratify certain provisions of the Credit
Agreement, and the parties have agreed to enter into this Amendment for such
purpose.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.

Amendment.  Effective as of the Effective Date (defined below), the Credit
Agreement is hereby amended as follows:

a.

The definition of “Acceptable Commodity Hedging Agreements” in Section 1.1 of
the Credit Agreement is amended and restated as follows:





exhibit 10.1




--------------------------------------------------------------------------------

“Acceptable Commodity Hedging Agreements” means Commodity Hedging Agreements
meeting all of the following criteria:

(i)

The notional quantity of Crude Oil and Natural Gas subject to Commodity Hedging
Agreements by the Borrower and its Subsidiaries, at the time of entering into
such Commodity Hedging Agreements, shall not be, without the prior written
approval of the Required Lenders, greater than 60% of the projected monthly
production of Crude Oil or greater than 60% of the projected monthly production
of Natural Gas (as applicable) for a period not exceeding the Final Maturity
Date from the Proved Developed Producing Oil and Gas Properties of the Borrower
and its Subsidiaries as determined by the Administrative Agent based on the most
recent Reserve Report;

(ii)

Any counterparty must be an Approved Counterparty;

(iii)

the Commodity Hedging Agreement shall not contain any anti-assignment provisions
restricting the Borrower or its Subsidiaries or if such Commodity Hedging
Agreement contains anti-assignment provisions which cannot be removed, such
provisions shall be modified to read substantially as follows:  “The interest
and obligations arising from this agreement are non-transferable and
non-assignable, except that [name of Person] may assign and grant a security
interest in its rights and interests hereunder to a contractual collateral agent
for itself and certain other lenders (collectively, “Lenders”) as security for
present and future obligations of [name of Person] to the Lenders.  Until hedge
provider is notified in writing by such collateral agent, to pay to such
collateral agent, amounts due [name of Person] hereunder, hedge provider may
continue to make such payments to [name of Person].”;

(iv)

The Administrative Agent shall have received for the benefit of the Lenders
first and prior perfected security interests pursuant to security agreements in
form and substance reasonably satisfactory to the Administrative Agent in the
right, title and interest of such Person in and to the Commodity Hedging
Agreements of such Person;

(v)

The Borrower or its Subsidiaries will not sell any calls other than calls
corresponding to an existing permitted collar already executed or being executed
in conjunction with such purchased call; and

(vi)

The Commodity Hedging Agreement is entered into in the ordinary course of
business for the purpose of protecting against fluctuations in commodity prices
or commodity basis risk and not for purposes of speculation.

b.

The definition of “Administrative Agent” in Section 1.1 of the Credit Agreement
is amended and restated as follows:

“Administrative Agent” means Wayzata Investment Partners LLC, in its capacity as
contractual representative of the Lenders pursuant to Article XI, and any
successor Administrative Agent appointed pursuant to Article XI.





2




--------------------------------------------------------------------------------



c.

The definition of “Annualized EBITDA” in Section 1.1 of the Credit Agreement is
amended and restated as follows:

“Annualized EBITDA” means (i) for the quarter ending June 30, 2010, the product
of 4 times the Borrower’s EBITDA for the three months ending June 30, 2010, (ii)
for the quarter ending September 30, 2010, the product of 2 times the Borrower’s
EBITDA for the six months ending September 30, 2010, (iii) for the quarter
ending December 31, 2010, the product of 4/3 times the Borrower’s EBITDA for the
nine months ending December 31, 2010, and (iv) for any quarter ending
thereafter, the Borrower’s EBITDA for the twelve month period ending on the last
day of such quarter.

d.

The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement is
amended and restated as follows:

“Applicable Margin” means 2.00%.

e.

The definition of “Approved Counterparties” in Section 1.1 of the Credit
Agreement is amended and restated as follows:

“Approved Counterparties” means (a) any of JPMorgan Chase Bank, N.A., Wells
Fargo Bank, N.A., Goldman Sachs & Co. and any of their respective Affiliates,
provided, that, at the time of entering into any Hedging Agreement such person
has a credit rating of “A3” or higher from Moody’s or “A-” or higher from S&P,
or (b) a Lender or an Affiliate of a Lender.

f.

The definition of “Base Rate” in Section 1.1 of the Credit Agreement is amended
and restated as follows:

“Base Rate” means, at any time, the per annum variable rate of interest equal to
the prime rate of interest as published by The Wall Street Journal (or its
successor publication).

g.

Section 1.1 of the Credit Agreement is amended by adding the following
definition of “Cash Secured Letters of Credit”:

“Cash Secured Letters of Credit” means the following letters of credit
previously issued under the Credit Agreement and fully cash collateralized
pursuant to Loans with respect thereto:  (i) letter of credit number S00052005
issued by The Bank of New York (guaranteed by Macquarie Bank Limited) to the
Louisiana Office of Conservation in a stated amount of $1,925,360.00; (ii)
letter of credit number 278/08/05 issued by Macquarie Bank Limited to Chevron
USA Inc. in a stated amount of $7,000,000.00; and (iii) letter of credit number
295/05/06 issued by Macquarie Bank Limited to the Estate of William G. Helis in
a stated amount of $750,000.00.

h.

Section 1.1 of the Credit Agreement is amended by adding the following
definition of “Chapter 11 Case”:

“Chapter 11 Case” means the proceedings for relief under Chapter 11, Title 11,
United States Code, filed by Borrower and the Designated Borrowers on March 31,
2009, in the United States Bankruptcy Court for the Western District of
Louisiana, which cases are being jointly administered under Case No. 09-50397.





3




--------------------------------------------------------------------------------



i.

The definition of “Current Assets” in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:

“Current Assets” of any Person means, at any date, the current assets of the
Borrower and its Consolidated Subsidiaries.  For the avoidance of doubt, Current
Assets shall exclude any non-cash amounts (and deferred taxes relating thereto)
arising from marked to market adjustments under Hedging Agreements as a result
of the application of GAAP.

j.

The definition of “Current Liabilities” in Section 1.1 of the Credit Agreement
is hereby amended and restated as follows:

“Current Liabilities” of any Person means, at any date, the current liabilities
of the Borrower and its Consolidated Subsidiaries, excluding (a) the current
portion of the Loans and Letters of Credit outstanding hereunder, the loans
under the Term Loan Facility, and Plan of Reorganization Debt, and (b) for the
fiscal quarters beginning April 1, 2010 and June 1, 2010, liabilities for
restructuring expenses not to exceed $4,000,000 in the aggregate associated with
the Chapter 11 Case.  For the avoidance of doubt, Current Liabilities shall
exclude any non-cash amounts (and deferred taxes relating thereto) arising from
marked to market adjustments under Hedging Agreements as a result of the
application of GAAP.

k.

The definition of “Deposit Account Control Agreement” in Section 1.1 of the
Credit Agreement is amended by adding “in its reasonable discretion” immediately
after “acceptable to Administrative Agent”.

l.

The definition of “EBITDA” in Section 1.1 of the Credit Agreement is amended and
restated as follows:

“EBITDA” means, for any applicable period and with the respect to the Borrower
and its Consolidated Subsidiaries, the sum of (a) Net Income, plus (b) to the
extent deducted in determining Net Income, the sum of (i) amounts attributable
to amortization, depletion and depreciation of assets, (ii) income tax expense,
and (iii) Interest Expense for such period; provided, that for the quarters
ending June 30, 2010 and September 30, 2010 only, an add back for restructuring
expenses associated with the Chapter 11 Case not to exceed $4,000,000 in the
aggregate will be permitted.

m.

The definitions of “Final Maturity Date” and “Final Maturity” in Section 1.1 of
the Credit Agreement are amended and restated as follows:

“Final Maturity Date” or “Final Maturity” means April 30, 2012, or such earlier
date as the maturity of the Obligations is accelerated in accordance with
Section 8.1.

n.

The definition of “Issuer” in Section 1.1 of the Credit Agreement is amended and
restated as follows:

“Issuer” means any Lender or any other Person approved by the Administrative
Agent that issues or guarantees Letters of Credit pursuant to the terms of this
Agreement.

o.

The definition of “Letter of Credit” in Section 1.1 of the Credit Agreement is
amended and restated as follows:

“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement after the effective date of the Plan of Reorganization, and (b) any
guarantee given by a Lender or an Affiliate thereof to an issuer providing such
letter of credit for the account of the Borrower or any Designated Borrower.
 The term Letter of Credit excludes the Cash Secured Letters of Credit.





4




--------------------------------------------------------------------------------



p.

The definition of “Letter of Credit Commitment Amount” in Section 1.1 of the
Credit Agreement is amended and restated as follows:

“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$10,159,128, as such amount may be permanently reduced from time to time
pursuant to Section 2.9.3; provided, that the Letter of Credit Commitment Amount
(a) may only be utilized for the replacement of Cash Secured Letters of Credit
with Letters of Credit and (b) shall be automatically reduced by the stated
amount of each Cash Secured Letter of Credit that is either cancelled without
replacement or is replaced by a letter of credit issued outside of the Credit
Agreement.

q.

The definition of “Material Adverse Effect” in Section 1.1 of the Credit
Agreement and Section 8.1.4 of the Credit Agreement are both amended by adding
“with the exception of the Chapter 11 Case,”  immediately after “the Borrower
and its Subsidiaries” in the definition of “Material Adverse Effect” and
immediately before “the Borrower” in Section 8.1.4.

r.

The definition of “Net Income” in Section 1.1 of the Credit Agreement is amended
and restated as follows:

“Net Income” means, for any period, the aggregate of all amounts that would be
included as net income (or loss) on the consolidated financial statements of the
Borrower and its Subsidiaries for such period, but shall exclude effects on net
income attributable to any current non-cash income or expense (including in
respect of Hedging Agreements) described in or calculated pursuant to the
requirements of applicable Statements of Financial Accounting Standards, as
amended (provided that, for the avoidance of doubt, the calculation of Net
Income shall include any income or expense in respect of the termination of any
Hedging Agreement).

s.

Clause (c) of the definition of “Obligations” in Section 1.1 of the Credit
Agreement is amended and restated as follows:

(c) all other obligations and liabilities of the Borrower and any of its
Subsidiaries to any Approved Counterparty relating to Acceptable Commodity
Hedging Agreements (in the case of a Lender, whether or not such Person is a
Lender at the time of entering into the Hedging Agreements or remains a Lender
hereunder), and

t.

The definitions of “Permitted Debt” and “Term Loan Facility” in Section 1.1 of
the Credit Agreement are amended by replacing “$97,500,000” with “$127,500,000.”

u.

The definition of “Permitted Debt” in Section 1.1 of the Credit Agreement is
amended by adding the following in subsection (g) of the definition immediately
after “Intercreditor Agreement”: “, and Plan of Reorganization Debt not to
exceed $6,000,000 at any time”.

v.

Clause (n) of the definition of “Permitted Liens” in Section 1.1 of the Credit
Agreement is amended and restated as follows:

(n)  Liens securing the Debt permitted pursuant to clause (g) of the definition
of “Permitted Debt” (other than Debt owing to holders of Allowed Claims in
Classes 6 and 7 and Allowed Priority Unsecured Tax Claims of Plan of
Reorganization Debt ).





5




--------------------------------------------------------------------------------



w.

Section 1.1 of the Credit Agreement is amended by adding the following
definition of “Plan of Reorganization”:

“Plan of Reorganization” means the plan of reorganization entitled “Third
Amended Plan of Reorganization as Jointly Proposed by the Debtors, Macquarie
Americas Corp., and the Official Committee of Equity Security Holders (as
Modified as of March 31, 2010),” as such plan may be modified or amended from
time to time, filed by the Borrower and its Subsidiaries, as approved by the
U.S. Bankruptcy Court for the Western District of Louisiana in the Chapter 11
Case.

x.

Section 1.1 of the Credit Agreement is amended by adding the following
definition of “Plan of Reorganization Debt”:

“Plan of Reorganization Debt” means Debt to holders of Allowed Claims in Classes
4, 5, 6, and 7 and Allowed Priority Unsecured Tax Claims (as those terms are
defined in the Plan of Reorganization) pursuant to the terms of the Plan of
Reorganization.

y.

The definition of “PV10 Value” in Section 1.1 of the Credit Agreement is amended
and restated as follows:

“PV10 Value” means, as of any date of determination, as to any Person the
present value, discounted at a rate of 10%, of the future net revenues expected
to accrue to such Person’s interests in its Oil and Gas Properties during the
remaining expected economic lives of such properties as reasonably determined by
the Administrative Agent in connection with the most recently completed
Borrowing Base.  Each calculation of such expected future net revenues shall be
made in accordance with the then existing standards of the Society of Petroleum
Engineers and (a) with appropriate adjustments made for (i) severance and ad
valorem taxes, (ii) operating, gathering, transportation and marketing costs
required for the production and sale of such reserves and (iii) risk associated
with such future net revenues as determined in the reasonable discretion of the
Administrative Agent and (b) assuming for the purpose of this definition that
future produced volumes of oil and gas will be sold (i) in the case of unhedged
volumes, at the 24 month NYMEX strip (i.e., the average of the prices quoted on
the New York Mercantile Exchange for WTI crude oil or Henry Hub natural gas for
the upcoming 24 contract months following the time of calculation of PV10
Value), (ii) in the case of volumes subject to a swap or other fixed priced
hedge, at the applicable fixed price and (iii) in the case of volumes subject to
a floor or ceiling hedge (including a collar), at the price set out in the
preceding clause (b)(i), but not to exceed such ceiling or to be less than such
floor.

z.

The definition of “Reserve Report” in Section 1.1 of the Credit Agreement is
amended by replacing “SEC” with “Society of Petroleum Engineers”.

aa.

The definition of “Required Lenders” in Section 1.1 of the Credit Agreement is
amended and restated as follows:

“Required Lenders” means Lenders in the aggregate having at least 66-2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66-2/3% of the Total Exposure Amount.

bb.

The definition of “Total Debt” in Section 1.1 of the Credit Agreement is amended
by replacing “Statement of Financial Accounting Standards 133, 137, 138 and 143,
in each case” with “applicable Statements of Financial Accounting Standards,”.





6




--------------------------------------------------------------------------------



cc.

Section 2.7.2 of the Credit Agreement is amended and restated as follows:

2.7.2

Administration Fee.  The Borrower agrees to pay to the Lenders pro rata an
annual administration fee in the amount of $30,000.  Such fee shall be payable
annually in advance (a) on the date hereof and (b) on each anniversary thereof
until the date on which the Commitments are terminated and the facility
hereunder is terminated in full.

dd.

Section 2.7.3 of the Credit Agreement is amended and restated as follows:

2.7.3

Letter of Credit Fee.  The Borrower agrees to pay to the Administrative Agent,
for the pro rata account of each Lender, a Letter of Credit fee in a per annum
amount equal to (a) 2.75% or, if applicable, such higher rate as is specified in
Section 3.4, multiplied by (b) the Stated Amount of each such Letter of Credit,
such fees being payable quarterly in arrears on each Quarterly Payment Date and
on the Final Maturity Date.  For the avoidance of doubt, no fees shall be due
under this Section in respect of the Cash Secured Letters of Credit.

ee.

(i) Sections 2.8.2, 2.8.3 and 7.2.2(e) of the Credit Agreement are each amended
by adding “in its reasonable discretion” immediately after each “in form and
substance satisfactory to the Administrative Agent”; and (ii) Section 4.1.6 of
the Credit Agreement is amended by adding “in their reasonable discretion”
immediately after “in form and substance satisfactory to the Administrative
Agent and its counsel”.

ff.

Sections 2.8.4 and 2.8.5 of the Credit Agreement are amended and restated as
follows: “[Reserved]”.

gg.

The second sentence of Section 4.1.5 of the Credit Agreement is amended by
adding “(and any successor thereto acceptable to the Administrative Agent in its
reasonable discretion)” immediately after “POGM”.

hh.

The introductory sentence of Article VI of the Credit Agreement is amended and
restated as follows:

Each of the Borrower and each Designated Borrower hereby represents and warrants
to the Administrative Agent, any other Agent, each Lender and the Issuer, except
as set forth in the Schedules dated as of May 14, 2010, as follows:

ii.

The last sentence of Section 6.10.1 of the Credit Agreement is amended and
restated as follows:

All factual information contained in the most recently delivered Reserve Report
was true and correct in all material respects as of the date thereof, and all
projections and estimates in such Reserve Report were prepared in good faith
based on assumptions believed to be reasonable at the time.

jj.

Section 6.15.2 of the Credit Agreement is amended by adding the following
immediately before the final period:

and except for balancing obligations that are settled within 45 days of the
production month

kk.

Section 6.17 of the Credit Agreement is amended and restated as follows:

Section 6.17  No Default

.  After giving effect to the waiver and cure of defaults contained in the Plan
of Reorganization, no Default has occurred which is continuing.





7




--------------------------------------------------------------------------------



ll.

The first sentence of Section 7.2.2(d) is amended by adding immediately after
“periods covered in such report” the following:

; provided that to the extent such reports contain projections and estimates,
the Officer’s Certificate may contain a qualification that such projections and
estimates were prepared in good faith based on assumptions believed to be
reasonable at the time

mm.

Section 7.6.3 of the Credit Agreement is amended by replacing “more than 30 days
after the Effective Date” with “for longer than as permitted under the Plan of
Reorganization.”

nn.

Section 7.10.2 of the Credit Agreement is amended and restated as follows:

The location of the Borrower’s principal place of business and executive office
shall remain at 7500 San Felipe, Suite 675, Houston, Texas 77063, unless at
least 10 days prior to any change in such address the Borrower provides the
Administrative Agent with written notice of such pending change.

oo.

Section 7.15 of the Credit Agreement is amended and restated as follows:

Section 7.15  Certain Financial Covenants.

7.15.1  Quarterly EBITDA to Interest Expense.  Borrower will not permit the
ratio of EBITDA to Interest Expense to be less than (a) 1.80 to 1.00, determined
as of the end of the calendar quarter ending on June 30, 2010; (b) 1.65 to 1.00,
determined as of the end of the calendar quarter ending on September 30, 2010;
(c) 1.75 to 1.00, determined as of the end of the calendar quarter ending on
December 31, 2010; (d) 2.00 to 1.00, determined at the end of the calendar
quarter ending on March 31, 2011; and (e) 2.25 to 1.00, determined as of the end
of the calendar quarters ending on or after June 30, 2011.

7.15.2  Current Ratio.  Commencing with the quarter that begins April 1, 2010,
Borrower will not permit at any time its ratio of Current Assets to Current
Liabilities to be less than 1.00 to 1.00.

7.15.3  Total Debt to Annualized EBITDA.  Borrower will not permit the ratio of
Total Debt to Annualized EBITDA to be greater than the values indicated below
for the fiscal quarters indicated below:

Calendar Quarter ending:

Total Debt to Annualized EBITDA

June 30, 2010

6.25

September 30, 2010

6.00

December 31, 2010

5.5

March 31, 2011

5.25

June 30, 2011

4.75

September 30, 2011

4.5

December 31, 2011

4.5

March 31, 2012

4.25








8




--------------------------------------------------------------------------------

7.15.4  Minimum EBITDA.  Borrower will not permit its EBITDA as of the last day
of each calendar quarter to be less than the amounts specified below for the
respective calendar quarter:

Calendar Quarter ending:

Minimum EBITDA

June 30, 2010

$6,000,000

September 30, 2010

$6,300,000

December 31, 2010

$7,000,000

March 31, 2011

$7,200,000

June 30, 2011

$7,200,000

September 30, 2011

$7,500,000

December 31, 2011

$7,750,000

March 31, 2012

$7,750,000




pp.

Section 7.19.3 of the Credit Agreement is amended by adding “(or other agreement
restricting disclosure of information)” immediately after “confidentiality
agreement”.

qq.

The first sentence of Section 10.14 of the Credit Agreement is amended and
restated as follows:

The benefit of the Security Documents and of the provisions of this Agreement
relating to the Collateral shall also extend to and be available to Approved
Counterparties to Acceptable Commodity Hedging Agreements on a pro rata basis in
respect of any Hedging Agreement Obligations of Borrower or any of its
Subsidiaries; provided that it is the intention of the parties that receipt of
payment in respect of Hedging Agreement Obligations of Borrower and its
Subsidiaries under any Acceptable Commodity Hedging Agreement from realization
of any Collateral shall be subject to the terms of the Intercreditor Agreement
and the Security Documents.

rr.

The first sentence of Section 10.15 of the Credit Agreement is amended and
restated as follows:

Each Lender and each Approved Counterparty to an Acceptable Commodity Hedging
Agreement acknowledges and agrees that the Administrative Agent has entered into
the Intercreditor Agreement and the Security Documents on behalf of itself, any
other Agents, if any, Lenders and such Approved Counterparties, and each of them
(by their signature hereto or acceptance of the benefits of the Security
Documents) hereby agrees to be bound by the terms of the Intercreditor Agreement
and such Security Documents, acknowledges receipt of copies of the Intercreditor
Agreement and such Security Documents and consents to the rights, powers,
remedies, indemnities and exculpations given to the Administrative Agent
thereunder.

ss.

The first two sentences in Section 11.1 of the Credit Agreement are amended and
restated as follows:

Each of the Lenders irrevocably authorizes the Administrative Agent to act as
administrative agent hereunder for such Lender.  The Administrative Agent or any
other Agent agree to act as such upon the express conditions contained in this
Article XI.





9




--------------------------------------------------------------------------------



tt.

Section 11.11 of the Credit Agreement is amended to (i) delete the sixth
sentence thereof in its entirety and (ii) delete the reference to “Article X”
therein and replace such reference with “Article XI”.

uu.

Exhibit B to the Credit Agreement is amended and restated in the form of
Exhibit B attached to this Amendment.

2.

No Additional Credit Extensions; Borrowing Base; Letters of Credit; Interest
Rate.  Notwithstanding anything in the Credit Agreement to the contrary:

a.

The Borrowers shall not be entitled to request any further Credit Extensions and
the Lenders shall not be obligated to make any additional Advances (including,
without limitation, any Loans to satisfy Reimbursement Obligations in respect of
Letters of Credit).  Any amounts repaid or prepaid may not be reborrowed.

b.

The Borrowers acknowledge that, as of the Effective Date and after giving effect
to the payment required under Section 3(b) hereof, the total outstanding
principal amount of the Loans is $[18,000,000 plus interest accrued after 5/15]
(the “Effective Date Loan Amount”).  The Effective Date Loan Amount includes
$10,159,128.00 in Loans disbursed in respect of Reimbursement Obligations for
the Cash Secured Letters of Credit.

c.

Following the Effective Date, the Borrowing Base shall equal (i) for the period
from the Effective Date to and including the date that the Administrative Agent
receives the first Reserve Report following the Effective Date, the Effective
Date Loan Amount, and (ii) at all times thereafter, the lesser of (1) 50% of the
PV10 Value of Proved Developed Producing Reserves based on the most recent
Reserve Report and (2) the Effective Date Loan Amount.  Each Reserve Report
delivered following the Effective Date shall include all oil and gas reserves
attributable to the Oil and Gas Properties owned by Borrower and its
Subsidiaries regardless of whether or not Borrower wishes to include such
properties in the Borrowing Base.

d.

The Borrowers shall not be entitled to request any Letters of Credit; however,
(i) an Issuer (acting with the approval of the Administrative Agent) and the
Borrower may replace one or more Cash Secured Letters of Credit with Letters of
Credit issued under and subject to the terms and conditions of the Credit
Agreement, and (ii) the current issuers of the Cash Secured Letters of Credit
and the Borrower may renew Cash Secured Letters of Credit for a period not to
exceed the Letter of Credit Commitment Termination Date.  To the extent that a
Cash Secured Letter of Credit is cancelled or replaced with a Letter of Credit,
the Loans shall be deemed repaid in an amount equal to the amount of cash
collateral returned to the Administrative Agent and the Lenders by Macquarie
Bank Limited in exchange for the cancellation or replacement of such Cash
Secured Letter of Credit.

e.

The principal amount of all Loans (including, without limitation, Loans
disbursed in respect of Cash Secured Letters of Credit) shall bear interest at a
rate per annum equal to the lesser of (i) the sum of the Alternate Base Rate
from time to time in effect plus the Applicable Margin or, if applicable, such
higher rate as is specified in Section 3.4 of the Credit Agreement, or (ii) the
Highest Lawful Rate.  For the avoidance of doubt, the Borrowers shall not be
entitled to make any Eurodollar elections under Section 2.3 of the Credit
Agreement.

f.

The address of the Administrative Agent and the Lenders for purposes of notice
under the Loan Documents is as follows:

701 East Lake Street, Suite 300
Wayzata, Minnesota 55391
Attn: Ray Wallander





10




--------------------------------------------------------------------------------



g.

Other than with respect to fees owing to an Issuer pursuant to Section 2.7.4 of
the Credit Agreement and indemnification obligations owing to any Indemnified
Party (which shall be paid directly to such Persons), all payments due under the
Loan Documents shall be made to the Lenders pro rata by wire transfer pursuant
to the instructions set forth below:

JPMorgan Chase Bank
New York, New York
ABA #021000021
Account Name:  Wayzata Opportunities Fund, LLC
Account Number:  304639710
Reference:  Saratoga Resources, Inc.

JPMorgan Chase Bank
New York, New York
ABA #021000021
Account Name:  Wayzata Opportunities Fund II, L.P.
Account Number:  304990833
Reference:  Saratoga Resources, Inc.

3.

Conditions Precedent.  The effectiveness of the amendments contained herein is
subject to the satisfaction of each of the following conditions precedent (the
date on which all such conditions are satisfied is referred to herein as the
“Effective Date”):

a.

the Bankruptcy Court shall have entered a final order confirming the Plan of
Reorganization, and all conditions to the effectiveness of the Plan of
Reorganization shall have been waived or satisfied in accordance with the Plan
of Reorganization and the “Effective Date” as defined thereunder shall have
occurred;

b.

the Administrative Agent shall have received $5,500,000 from the Borrowers by
wire transfer of immediately available funds to be applied to the outstanding
Obligations;

c.

the Borrowers shall have executed and delivered to the Administrative Agent the
Loan Documents (including any amendments to the Security Documents) and the
other documents, instruments and any deliveries described in the closing
checklist delivered to the Borrowers’ counsel on March 25, 2010, and such other
documents, instruments and agreements as are deemed necessary by the
Administrative Agent in its reasonable discretion;

d.

the Borrowers shall have delivered to the Administrative Agent opinions of
counsel to the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, regarding existence, authority, due
authorization and due execution;

e.

the Borrowers shall have caused Macquarie Bank Limited and/or Macquarie Americas
Corp. to deliver to the Administrative Agent the original stock certificates
(duly endorsed in blank) of Lobo Operating, Inc. and Lobo Resources, Inc.; and

f.

after giving effect to the amendments herein, all representations and warranties
contained in Article VI of the Credit Agreement shall be true and correct as of
the Effective Date as if made on such date (except for any representation or
warranty made as of a specific date which shall be true and correct as of such
date), and a Responsible Representative of the Borrowers shall have delivered an
officer’s certificate to the Administrative Agent with respect thereto.





11




--------------------------------------------------------------------------------



4.

Ratification of Loan Documents.  The Borrowers and the Lenders hereby ratify,
adopt and confirm the Credit Agreement and each other Loan Document in each and
every respect, and except as amended, restated, modified, or waived by this
Amendment, all the terms and conditions of the Loan Documents shall remain in
full force and effect.  The Borrowers represent and warrant that, as of the
Effective Date, the Effective Date Loan Amount is owing pursuant to the Credit
Agreement and is not subject to any counterclaim, reduction or setoff.  All
Liens securing the Obligations under the Credit Agreement and the other Loan
Documents are hereby ratified, affirmed and continued.

5.

Defined Terms.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

6.

Appointment of Successor Administrative Agent.  Pursuant to Section 11.11 of the
Credit Agreement, each Lender hereby appoints Wayzata Investment Partners LLC, a
Delaware limited liability company, as the successor Administrative Agent under
the Loan Documents to Macquarie Bank Limited.  Wayzata Investment Partners LLC
hereby accepts such appointment and shall be deemed a “Secured Party” and/or
“Mortgagee” as applicable under each Security Document.

7.

Successors and Assigns.  The terms and provisions of this Amendment shall be
binding upon and inure to the benefit of Borrowers, the Administrative Agent and
the Lenders and their respective successors and assigns.

8.

Governing Law.  This Amendment (including, but not limited to, the validity and
enforceability hereof) shall be governed by, and construed in accordance with,
the laws of the State of Texas (without regard to any principles of law that
would require the application of the laws of another state).

9.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Any signature
page of a counterpart may be detached therefrom without impairing the legal
effect of the signatures thereon and attached to another counterpart identical
in form thereto but having attached to it one or more additional signature pages
signed by other parties.

10.

ENTIRE AGREEMENT.  THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Signatures appear on the following page.





12




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Amendment effective as of the date first above
written.

 

BORROWERS:

 

 

 

 

SARATOGA RESOURCES, INC.,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HARVEST OIL & GAS, LLC,

 

a Louisiana limited liability company

 

 

 

 

 

 

 

By:

/s/

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

THE HARVEST GROUP LLC,

 

a Louisiana limited liability company

 

 

 

 

 

 

 

By:

/s/

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LOBO OPERATING, INC.,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LOBO RESOURCES, INC.,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/

 

Name:

 

 

Title:

 








SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Amendment effective as of the date first above
written.

 

Administrative Agent:

 

 

 

 

WAYZATA INVESTMENT PARTNERS LLC,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Lenders:

 

 

 

WAYZATA OPPORTUNITIES FUND, LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

WAYZATA OPPORTUNITIES FUND II, L.P.,

 

as a Lender

 

 

 

 

 

By:

/s/

 

Name:

 

 

Title:

 














SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




--------------------------------------------------------------------------------







EXHIBIT B

[Form of]

COMPLIANCE CERTIFICATE

_____________, 20[__]

Wayzata Investment Partners LLC, as Administrative Agent
701 East Lake Street, Suite 300
Wayzata, Minnesota  55391
Attention :  Raphael Wallander
Telephone:  (952) 345-0727
Telecopy:  (952) 345-8901
E-mail: rwallander@wayzpartners.com

and

Attention: Mike Strain
Telephone: (713) 594-5916
Telecopy: (952) 345-8901
E-mail: mstrain@wayzpartners.com

Re:

Amended and Restated Credit Agreement, dated as of July 14, 2008, by and among
Saratoga Resources, Inc. (the “Borrower”), the Designated Borrowers, Wayzata
Investment Partners LLC, as successor Administrative Agent and the Lenders
signatory thereto (the “Lenders”) and certain other Persons party thereto (as
amended, restated, or supplemented from time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Pursuant to applicable requirements of the Credit Agreement, the undersigned, as
a Responsible Representative of the Borrower, hereby certifies to you the
following information as true and correct as of the date hereof or for the
period indicated, as the case may be:

[1.

To the best of the knowledge of the undersigned, no Default exists as of the
date hereof.]

[1.

To the best of the knowledge of the undersigned, the following Defaults exist as
of the date hereof and the actions set forth below are being taken to remedy
such circumstances:]











--------------------------------------------------------------------------------







2.

The compliance of the Borrower with certain financial covenants of the Credit
Agreement, as of the close of business on _________________, is evidenced by the
following:

(a)

Section 7.15.1: Quarterly EBITDA to Cash Interest


Expense Ratio.

 

 

 

Required




Not less than [   ] [level specified in Section 7.15.1 for calendar quarter] to
1.0

Actual




_____ to 1.0

 

 

(b)

Section 7.15.2: Current Ratio.

 

 

 

Required




Not less than 1.0 to 1.0

Actual




_____ to 1.0

 

 

(c)

Section 7.15.3: Total Debt to Annualized EBITDA.

 

 

 

Required




Not greater than [    ] [level specified in Section 7.15.3 for calendar quarter]
to 1.0

Actual




_____ to 1.0

 

 

(d)

Section 7.15.4: Minimum EBITDA

 

 

 

Required




Not less than [$_______________] [amount specified in Section 7.15.4 for
calendar quarter]

Actual




$_________




3.

The financial statements being delivered to the Administrative Agent
concurrently herewith pursuant to the Credit Agreement present fairly in all
material respects, the financial position of the Borrower and its Consolidated
Subsidiaries on a consolidated and consolidating basis as of the date thereof
and the results of the operations and cash flows of the Borrower and its
Consolidated Subsidiaries on a consolidated and consolidating basis during the
periods set forth therein, in accordance with GAAP[, subject to year-end
adjustments and the omission of footnotes,] and the undersigned has reviewed the
terms of the Credit Agreement and the other Loan Documents, and has made, or
caused to be made under my supervision, a review of the transactions and
financial condition of the Borrower during the fiscal period covered by such
financial statements.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

_____________________________________________
Name:
Title:





 












